—Judgment, Supreme Court, New York County (Mary McGowan Davis, J., at suppression hearing; Herbert Altman, J., at plea and sentence), rendered December 3, 1998, convicting defendant of murder in the first degree, and sentencing him to a term of 21 years to life, unanimously affirmed.
Based on the totality of the circumstances, we conclude defendant’s written and videotaped statements were voluntarily made (People v Anderson, 42 NY2d 35). Although defendant had complained of a breathing problem, his interrogation did not commence until well after that problem had been successfully treated at a hospital. Defendant was at all times completely cooperative with the police and there was nothing coercive about the manner of interrogation. We have considered and rejected defendant’s remaining arguments concerning his statements.
We perceive no basis for reduction of sentence. Concur— Nardelli, J. P., Mazzarelli, Ellerin, Saxe and Buckley, JJ.